 1
                                                                                JS-6
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
     Joseph Chatman,                             Case No. 2:18-cv-10712-DOC (SK)
12
                      Plaintiff,                ORDER OF DISMISSAL FOR LACK
13                                              OF PROSECUTION WITHOUT
     v.                                         PREJUDICE
14
15   San Dimas Police Dep’t, et al.,
16                    Defendants.
17
18
           On September 9, 2019, the Court issued an Order to Show Cause why this case
19
     should not be dismissed for lack of prosecution. A written response to the Order to
20
     Show Cause was due no later than October 9, 2019. Plaintiff is not in custody. No
21
     timely response having been filed to the Court’s Order to Show Cause,
22
           IT IS ORDERED AND ADJUDGED that the above-entitled case is dismissed,
23
     without prejudice, for lack of prosecution and for failure to comply with the orders of
24
     the Court, pursuant to Local Rule 41.
25
26
     Dated: October 18, 2019                 ______________________________
27                                           DAVID O. CARTER
28                                           U.S. DISTRICT COURT JUDGE
